People v Miller (2018 NY Slip Op 00781)





People v Miller


2018 NY Slip Op 00781


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, CURRAN, AND TROUTMAN, JJ. (Filed Feb. 2, 2018.)


MOTION NO. (880/94) KA 17-02181.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vTIMOTHY MILLER, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for a writ of error coram nobis denied.